            Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 1 of 32




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                                                  )
       Plaintiff,                                 )
                                                  )
                v.                                )   Case No. 3:19-cv-11735-KAR
                                                  )
RICHARD DUNCAN,                                   )
                                                  )
       Defendant.                                 )


                     FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER

ROBERTSON, U.S.M.J.

       I.       INTRODUCTION

       The Securities and Exchange Commission ("SEC") brought a civil enforcement action

against Richard Duncan ("Defendant"), a former registered investment adviser, for engaging in

fraudulent and deceptive conduct in violation of §§ 206(1) and 206(2) ("Section 206(1)" and

"Section 206(2)") of the Investment Advisers Act of 1940 ("Advisers Act"), 15 U.S.C. §§ 80b-6

(1), (2). The SEC claimed that Defendant violated the Advisers Act by soliciting his advisory

clients' investments in an advance-fee scam involving an alleged woman in Turkey and her

purported six-million-dollar inheritance ("Turkish investment" or "Turkish deal"). The parties

have consented to this court's jurisdiction (Dkt. No. 43). See 28 U.S.C. § 636(c); Fed. R. Civ. P.

73. After conducting a bench trial at which Defendant proceeded pro se and reviewing the trial

testimony, exhibits, and the parties' post-trial submissions, the court finds that Defendant

violated Sections 206(1) and 206(2) of the Advisers Act.

       II.      BENCH TRIAL




                                                      1
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 2 of 32




        Following a bench trial, "the court shall find the facts specifically and state separately its

conclusions of law thereon," before entering judgment. Fed. R. Civ. P. 52(a); see also Cafe La

France, Inc. v. Schneider Securities, Inc., 281 F. Supp. 2d 361, 363 (D.R.I. 2003). The court

weighs the credibility of the witnesses in making its factual findings. See Fed. R. Civ. P. 52(a);

see also Gautieri v. United States, 167 F. Supp. 2d 207, 209 (D.R.I. 2001).

        III.    FINDINGS OF FACT

        A.      Defendant's Background

        Defendant began his career as an investment adviser in September 1972 (Tr. I at 143). 1

He worked at Bradway Financial ("Bradway") before joining Ausdal Financial Partners, Inc.

("Ausdal") in April 2017 (Tr. I. at 143-44). Both firms were registered with the SEC. As a

registered investment adviser, Defendant had fiduciary obligations to his clients that were

mandated by the SEC and by Ausdal's Compliance Policies & Procedures Manual and Code of

Ethics (Tr. I at 10-13; Exhibit 2). Defendant owed his clients a duty of care, which required him

to act in his clients' best interest at all times, and a duty of loyalty, which meant that he was

required to put his clients' interests first and either avoid conflicts of interest or make full and fair

disclosure of all material conflicts to his clients, the public, and his employer (Tr. I at 13-14, 93-

94).

        B.      2016: Defendant's Turkish Investments

        During the summer of 2016 while Defendant was waiting to be ferried to his sail boat in

Newport, Rhode Island, he provided his contact information to two men whose names he did not

know (Tr. I at 46, 118). Thereafter, Defendant received an e-mail message from someone




1
 Citations to "Tr. I," "Tr. II," and "Tr. III" refer to the trial transcripts of March 29, March 30,
and April 26, 2021 respectively. Citations preserve the transcripts' original pagination.
                                                       2
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 3 of 32




claiming to be a woman in Turkey named Janet Marck who had allegedly inherited $6 million

dollars in United States currency from her father (Tr. I at 116-17). The money was being held by

AKBank in Turkey (Tr. I at 116-17). Marck represented that she needed Defendant's financial

assistance to move from Turkey to the United States and to transfer her inheritance from

AKBank (Tr. I at 46). In return for Defendant's monetary contributions, Marck told Defendant

that he would manage her $6 million inheritance after it arrived in the United States (Tr. I at 46,

155). Because Defendant's compensation as an investment adviser was based on the value of the

assets he managed, he found the possibility of managing Marck's funds to be "pretty attractive"

(Tr. I at 126-27, 145).

       Defendant and the person claiming to be Marck continued to exchange e-mail

communications during the summer of 2016 (Tr. I at 120). They never spoke by telephone or in

person (Tr. I at 174). Defendant found Marck to be "extremely bright," "very fun," and "a pretty

solid person" (Tr. I at 120, 175). Defendant developed "feelings" for Marck in the fall of 2016,

shortly after they began exchanging e-mails, and he hoped that their romantic relationship would

develop further when she reached the United States (Tr. I at 120-21; Tr. II at 38).

       An August 25, 2016 e-mail message from Marck to Defendant included a copy of a

document from the "High Court of Justice, 12-13 Taylor Road, Istanbul, Turkey" which

allegedly granted Defendant the power of attorney over Marck's "family treasure" (Exhibit 60).

By granting Defendant the power of attorney, Marck purportedly "empowered [Defendant] to be

the custodian of the said fund when it is finally cleared from the AKBank to his bank account in

the United States of America" (Exhibit 60). Defendant did not conduct an internet search of the

term "High Court of Justice" (Tr. II at 25). If he had conducted such a query, he would have

found that the court did not exist in Turkey (Tr. II at 25).



                                                      3
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 4 of 32




       The next day, August 26, 2016, Defendant received an e-mail message from "Barrister

Richard Morgan" of Istanbul who Defendant believed was Marck's family's attorney (Tr. II at 18;

Exhibit 62). Defendant thought that Morgan obtained his contact information from the two men

he met in Newport (Tr. I at 118). Morgan's e-mail address was

richardmorganchambers@mail.com (Exhibit 62). Notwithstanding the unusual email suffix of

"@mail.com" and the misspelling of "Practitoners" in the e-mail messages that Defendant

received from Morgan on August 26 and 27, 2016 and January 11 and March 12, 2017,

Defendant did not search the internet for "Barrister Richard Morgan" or his alleged law firm,

"Morgan & Co. Legal Practitioners" (Tr. II at 18-19, 22; Exhibits 52, 54, 62, 63). Consequently,

Defendant was unaware that internet searches of "Barrister Richard Morgan" and "Richard

Morgan Chambers" warned of a scam associated with those names and that there was no internet

record of a "Morgan & Co." law firm in Istanbul (Tr. II at 20). Morgan never answered

Defendant's phone calls during 2016 and 2017 (Tr. I at 176). The court does not credit

Defendant's testimony that Morgan answers his calls now (Tr. I at 175).

       Morgan's August 27, 2016, e-mail to Defendant indicated that Defendant was required to

pay $19,400 for an "insurance clearance certificate" as the "last stage of the whole legal

procedure" to move Marck's inheritance from AKBank to Defendant's account in the United

States (Exhibit 63). Morgan directed Defendant to transfer the funds "immediately" (Exhibit

63).

       Defendant did the "necessary soul searching" and decided, based on his e-mail exchanges

with Marck, that he could trust her (Tr. I at 168). He did not make inquiries about her or her

assets (Tr. I at 173, 175). Instead, he relied on an account statement purportedly e-mailed to him

from AKBank in Istanbul as proof that Marck had $8 million in an AKBank account in June



                                                     4
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 5 of 32




2017 (Tr. I at 173; Exhibit 53 at 2). That statement was signed by "Woodrow Wilson, Director

of International Wire Transfer" (Exhibit 53 at 2).

       Defendant began sending his personal funds to Turkey in August or September 2016 (Tr.

II at 32, 71; Tr. III at 39). Notwithstanding Berkshire Bank's warning of a potential fraud when

Defendant made the first transfer to Turkey from his Berkshire Bank account, he continued

sending money to purported Turkish parties thereafter (Tr. II at 16-17, 71; Tr. III at 39).

       On September 22, 2016, Defendant e-mailed AKBank in Turkey indicating that he had

the power of attorney and asking for instructions on how to move Marck's $6 million dollar

inheritance to his TD Ameritrade account (Exhibit 64). Defendant contacted AKBank again on

October 2, 2016 because he had not received a response to his earlier e-mail (Exhibit 65). On

November 8, 2016, Defendant received an e-mail message from "Philip Longman" of AKBank's

"International Banking and Remittance Department" with an e-mail address of

akbankintremittancedept@email.com (Exhibit 68). Defendant did not look up the e-mail address

on the message (Tr. II at 14). If he had inquired, he would have learned that AKBank's actual

employee e-mail addresses ended in the suffix "@akbank.com" (Tr. II at 14).

         The November 8, 2016 message that Defendant received from Longman indicated that

Defendant had not wired sufficient funds to transfer Marck's money to his Bank of America

account (Exhibit 68). Defendant's e-mail messages to AKBank and Longman on November 23,

2016 and December 13 and 15, 2016 indicated that Defendant had provided a total of $15,000 to

Marck and Morgan for the "transfer charge" but he had not received a promised payment of

$500,000 from AKBank and had not heard from Longman "as usual" (Tr. II at 27-29; Exhibits

56, 69, 70). I do not credit Defendant's trial testimony that he and Longman spoke by phone

when they first exchanged e-mail communications (Tr. I at 176-77, 179).



                                                     5
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 6 of 32




       Defendant's financial records indicate that he sent at least $32,000 to Turkey via wire

transfers and MoneyGram transactions between August and December 2016 (Tr. II at 71; Tr. III

at 39). He received nothing in return (Tr. II at 17-18).

       C.      2017: Robert Greeley's Turkish Investments

       On January 6, 2017, Longman of AKBank notified Defendant that it would cost an

additional $15,800 for payment of an "Internal Revenue Tax" that Longman represented was "the

very last cost to have the inheritance funds transferred" (Exhibit 51). AKBank's website did not

list a bank branch at the address displayed on the e-mail message (Tr. II at 14-15; Exhibit 51). In

response to Longman's message, Defendant noted that the "initial agreement" indicated that he

would pay an $8,000 transfer fee and would receive $500,000 in return (Tr. II at 16-17; Exhibit

51). In fact, he had paid $15,000, but he had not received any money in return for his payments

(Tr. II at 16-17; Exhibit 51). Defendant indicated that "the truthfulness that we have been

dealing with is problematic for me" and that he "need[ed] to stop being confused" about the

money he kept sending to Turkey without receiving anything in return (Tr. III at 48-49; Exhibit

51).

       By the beginning of January 2017, Marck claimed that she needed more than the $2,000

that Defendant had in his personal investment and bank accounts so that she could travel to the

United States with her inheritance (Tr. II at 36; Tr. III at 52, 53). Prompted by Marck's

suggestion that he turn to friends, Defendant asked his long-time friend and investment advisory

client, Robert Greeley, to invest in the Turkish deal (Tr. II at 15, 36, 108; Exhibit 45). At that

point, Defendant's due diligence related to the investment consisted of the e-mail messages that

he had exchanged with Marck, Morgan, and Longman (Tr. I at 174). Greeley testified that he

understood that the Turkish deal was a "high risk investment," but Greeley "thought highly" of



                                                      6
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 7 of 32




Defendant and trusted Defendant to act in Greeley’s best interests (Tr. II at 112, 120). Defendant

told Greeley that he had invested $200,000 in the Turkish arrangement, when, in fact, he had sent

less than $50,000 to Turkey by January 2017 (Tr. II at 42; Tr. III at 40). Defendant did not

disclose that he had "feelings" for Marck when he recommended that Greeley invest in the

Turkish deal (Tr. II at 38-39).

       On January 11, 2017, five days after Longman's request for $15,800, Greeley withdrew

$16,000 in cash from his bank account, Defendant deposited $15,800 in cash into his Bank of

America account, then wired that amount to "Allen Andy" at AKBank in Istanbul (Tr. III at 43-

49, 51-52; Exhibits 12A, 51). On January 25, 2017, Greeley withdrew another $21,000 from his

bank account, Defendant deposited that amount into his account, and wired it to "Allen Andy" in

Turkey (Tr. III at 55-59; Exhibit 12B).

       On March 12, 2017, Morgan asked Defendant for an additional $18,000 "transfer charge"

for Marck's inheritance (Tr. II at 21-22; Exhibit 54). Defendant claimed that he was "pretty

angry" at that point and was looking for a way out of the Turkish deal (Tr. II at 22). However,

on April 10, 2017, Greeley withdrew $6,500 in cash from his United Bank home equity account

and Defendant deposited that amount into his Berkshire Bank account (Tr. III at 71-72, 75-76;

Exhibit 72). When Defendant attempted to wire those funds to "Mercy Stone" in Istanbul on the

date of his deposit, the bank recalled the wire transfer because "Mercy Stone" was associated

with another fraud case being investigated by the bank (Tr. III at 15, 76-79). Beth Dubuque, a

fraud investigator for Berkshire Bank, warned Defendant that another customer who had sent

money to "Mercy Stone" was the victim of a scam (Tr. III at 15-16). Defendant insisted that the

money be wired (Tr. III at 16). Before the bank transmitted the funds, they required Defendant

to sign a note indicating that the bank had advised him of "possible fraudulent activity," but he



                                                     7
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 8 of 32




chose to wire the money anyway (Tr. III at 17-18, 73, 76-77, 79-80; Exhibit 44). Bank of

America also warned Defendant of fraud (Tr. II at 72-73, 76).

       It was apparent from Greeley’s trial testimony that he wanted to protect Defendant (Tr. II

at 110). He testified that he was unable to recall whether Defendant told him about the banks'

fraud warnings (Tr. II at 112). During Greeley's deposition, however, he testified that he did not

remember Defendant informing him about the fraud warnings (Tr. II at 113). Defendant's trial

testimony that he was "sure" he disclosed the banks' warnings to Greeley was inconsistent with

his deposition testimony that he did not remember if he notified Greeley (Tr. II at 79-81; Exhibit

71). In these circumstances, I find that Defendant did not disclose the fraud warnings to Greeley.

       Defendant joined Ausdal in April 2017 (Tr. I at 22-24; Exhibit 3). In connection with

joining Ausdal, he was required to disclose any outside business activities in which he was

currently engaged (Tr. I at 19, 73-74). On Ausdal's Pre-Transition Survey, Defendant indicated

that he had no "alternative investments" (Tr. I at 74; Exhibit 1 at 3). Ausdal's Compliance

Policies & Procedures Manual, which included its written Code of Ethics, prohibited Defendant

"from engaging in outside [business] activities involving clients or potential clients, relating to

the business of [Ausdal], or conflicting with or having the appearance of conflicting with the

interests of [Ausdal] or its clients without the prior written approval of [his] Designated

Supervisor" (Exhibit 2 at 27). The Registered Representative Agreement that Defendant and

Ausdal executed on April 20, 2017 indicated that Defendant agreed to comply with rules,

regulations, and statutes, including the Advisers Act, and to become familiar with and abide by

Ausdal's compliance manual and standards of conduct (Tr. I at 24-26; Exhibit 3 at 2).

Defendant's Pre-Transition Survey indicated that he had $6 million dollars of assets under

management and "expect[ed] another [$6 million] to be transferred to [him] shortly" (Tr. I at 75-



                                                      8
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 9 of 32




76; Exhibit 1 at 4). Defendant and his Ausdal supervisor, Robert DeVita, discussed the

possibility of Ausdal increasing Defendant's compensation if he doubled the amount of assets

under management in his advisory accounts (Tr. I at 77).

       Defendant signed an Ausdal form as the "investment advisor representative" when

Greeley opened an investment account with Ausdal on April 5, 2017 and Greeley named Ausdal

as his "investment advisor" and Defendant as the "primary contact" when he transferred custody

of his assets to TD Ameritrade in May 2017 (Tr. I at 26-27; Exhibit 45). There is no doubt that

Greeley remained Defendant's investment advisory client after Defendant moved from Bradway

to Ausdal.

       Greeley's and Defendant's financial records show that throughout 2017, Greeley

continued to send money to parties in Turkey either directly, or through Defendant, or via

MoneyGram (Tr. III at 56; Exhibits 7A, 12B). Some of Greeley's funds that went to Turkey

originated from his TD Ameritrade custodial account (Tr. III at 62-67; Exhibits 17, 19). In total,

Greeley sent approximately $250,000 to Turkey and received nothing in return (Tr. II at 18; Tr.

III at 70, 115; Exhibit 7A).

       Defendant directed some of Greeley's funds to the supposed costs of shipping the $6

million to the United States, including $90,000 for customs fees and $35,000 for a security detail

to guard the money (Tr. I at 130-31). According to Defendant, Marck's attorney and family

friend arranged to ship the money because they were unable to wire the money from AKBank to

Defendant (Tr. I at 127). Defendant testified that they chartered a cargo ship to transport a two-

foot by four-foot package that contained Marck’s $6 million in cash (Tr. I at 128-30). According

to Defendant, the ship sailed from Istanbul without incident until it reached the Strait of Gibraltar

where it encountered a "mechanical issue" (Tr. I at 136). It allegedly traveled north to Hamburg,



                                                     9
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 10 of 32




Germany where it remained for the winter (Tr. I at 136). Winter storage cost $18,000 and an

additional $40,000 was needed to rent a larger ship because the first ship's engine needed repair

(Tr. I at 137). The second ship left Hamburg bound for Boston, but veered off course and went

south, down the coast of Africa (Tr. I at 138). From there, it allegedly sailed through the

Caribbean Sea to the Panama Canal and on to Acapulco, Mexico (Tr. I at 138). After spending

seven months in Acapulco, the ship purportedly headed back toward the Panama Canal, but

broke down right before it reached the canal and there were no spare parts on board (Tr. I at 138-

39). The ship was towed to Costa Rica where $45,000 was required to rent a third cargo ship

(Tr. I at 139-40). From Costa Rica, the ship went to Nicaragua where a fourth boat was acquired

(Tr. I at 140-41). At the time of trial, that boat was allegedly in the Bahamas and Defendant was

not sure whether or when Marck's money would reach Boston (Tr. I at 141-42). Defendant’s

brief, filed on May 27, 2021, represents that, for a reasonable price, the money was placed under

the protection of a new security team and had reached the Everglades (Dkt. No. 64 at 3).

       D.      2018: Stephen D. Trepp's Turkish Investments

       As Greeley's contributions to the Turkish investment declined throughout 2017,

Defendant turned to another long-time friend, Stephen D. Trepp (Tr. I at 162; Tr. III at 7, 81). In

2017, Trepp’s father died and left Trepp $230,000 in trust (Tr. I at 162). Defendant was named a

co-trustee of the Trepp Family Trust (Tr. I at 162-63; Exhibit 22). Defendant became Trepp’s

investment advisor; TD Ameritrade was the custodian of the Trepp trust funds (Tr. I at 161-62;

Exhibit 23). Trepp was disabled by health problems (Tr. II at 59). The purpose of the trust was

to preserve the assets for Trepp's living expenses in the form of a modest apartment and food and

clothing, and for support for his daughter, Amber Vigneault, who suffered from addiction, and




                                                    10
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 11 of 32




for his minor grandson (Tr. I at 35; Exhibit 24). Defendant knew that Trepp was of diminished

capacity (Exhibit 4 at 3).

        Defendant's role as an investment advisor to the Trepp Family Trust formally began on

July 14, 2017, when the trustees opened an investment account for the $230,000 that was held by

the Trepp Family Trust (Exhibit 21). On Ausdal's New Account Form, which Defendant signed,

Trepp indicated that he was willing to accept a "moderate" risk in the account investments,

which meant he would "accept some risk to [his] initial principal and tolerate some volatility to

seek higher returns, and [understood he] could lose a portion of the money invested" (Exhibit 21

at 3) He rejected the risk categories of "moderately aggressive," "aggressive," and "speculation"

(Exhibit 21 at 3). The Ausdal form explained that there was a "high degree of risk" in

speculative investments (Exhibit 21 at 3). As Trepp's registered investment adviser, Defendant

was required to adhere to the Trepp Family Trust’s investment objectives and limitations (Tr. I at

16-17, 153). At trial, Defendant could not recall whether or not he advised Trepp of the banks'

fraud warnings (Tr. II at 78-79). I credit the evidence of Defendant's deposition testimony that

he was "'pretty sure'" he did not tell Trepp "'because it wouldn't have meant anything to him'"

(Tr. II at 78).

        As a trustee of the Trepp Family Trust, Defendant had the authority to transfer trust funds

held by TD Ameritrade (Tr. I at 34). The SEC's analysis of Trepp's account records indicated

that approximately $32,000 of the Trepp Family Trust's funds were sent to Turkey directly (Tr.

III at 89). Other money was directed to Turkey through Defendant's accounts and through

Trepp's daughter's bank accounts (Tr. III at 88, 108-15; Exhibit 11). On January 24, 2018,

$19,500 was withdrawn from the Trepp Family Trust's TD Ameritrade account (Tr. III at 101;

Exhibit 11). Those funds were deposited into Trepp's personal Bank of America account on



                                                    11
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 12 of 32




January 25, 2018 (Tr. III at 102; Exhibit 11). On January 21, 2018, four days before the advisory

account assets were deposited into the Bank of America account, Trepp issued a Bank of

America check payable to Defendant in the amount of $19,000 (Tr. III at 102-03; Exhibit 11).

When Defendant tried to deposit that check into his Berkshire Bank account on January 24,

2018, the same day the funds were withdrawn from TD Ameritrade, the check was returned for

insufficient funds because the TD Ameritrade funds had not yet been deposited into Trepp's

Bank of America account (Tr. III at 103-04; Exhibit 11). On January 29, 2018, after the $19,000

TD Ameritrade deposit cleared Trepp's Bank of America account, Trepp issued a cashier's check

to Defendant in the amount of $19,000 (Tr. III at 105-06; Exhibit 11). Defendant deposited

$16,000 of Trepp's cashier's check into his Berkshire Bank account (Tr. III at 106; Exhibit 11).

There is no record of the disposition of the $3,000 difference between the amount of the cashier's

check and the amount Defendant deposited into his bank account (Tr. III at 106). Based on

Defendant's testimony that he sometimes sent cash to Turkey via FedEx or UPS (Tr. II at 8), I

infer that Defendant sent at least some portion of that $3,000 in cash to Turkey. Cash

transactions did not appear in the bank records (Tr. III at 107).

       Some of Trepp's investments in the Turkish deal flowed through Trepp's daughter's Bank

of America account (Tr. III at 108-15; Exhibit 11). Trepp's name was added to his daughter's

Bank of America account in April 2018 making it a joint account (Tr. III at 109). On May 15,

2018, $12,500 was withdrawn from the Trepp Family Trust's TD Ameritrade account (Tr. III at

108; Exhibit 11). That amount was deposited into the joint Bank of America account the next

day (Tr. III at 108; Exhibit 11). On the same date, May 16, 2018, Trepp withdrew $10,000 from

the joint Bank of America account (Tr. III at 109-11; Exhibit 11). Trepp then used the $10,000

to obtain two $5,000 cashier's checks that were payable to "Olufemi Sadiq," whose name



                                                     12
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 13 of 32




Barrister Morgan provided, and who, according to Defendant, was a link in the chain to facilitate

payments to the parties in Turkey (Tr. II at 8-9; Tr. III at 110-11; Exhibit 11). Defendant

acknowledged that his investigation into third parties, such as Sadiq, was "pretty skimpy" (Tr. II

at 9) In August 2018, the funds for two cashier's checks totaling $14,000 were transferred from

the Trust’s TD Ameritrade account to "Olufemi Sadiq" via Trepp's and his daughter's joint Bank

of America account (Tr. III at 111-14; Exhibit 11).

        E.      2019: Trepp's Turkish Investments

        A January 16, 2019, text message from Defendant to his friend Steven Luzi indicated that

it would cost about $45,000 to rent a new cargo ship in Costa Rica and pay the ship's crew "to

make a straight shot to Boston" (Tr. III at 92; Exhibits 36, 47). Defendant stated that he "already

talked to two other guys who have been in this for a while, and hopefully you [Luzi] who can

share in a third of that for each – so that it doesn't all land on one person" (Tr. III at 92, 98-99;

Exhibit 47). The next day, January 17, 2019, $46,000 was withdrawn from the Trepp Family

Trust's TD Ameritrade account (Tr. III at 93; Exhibit 47). On January 18, 2019, the $46,000

from the TD Ameritrade account was deposited into Trepp's daughter's United Bank account (Tr.

III at 93-94; Exhibit 47). Trepp's name was not on that United Bank account on that date (Tr. III

at 94). However, that United Bank account became a joint account six days later, on January 24,

2019, when Trepp's name was added to the account (Tr. III at 94-95, 97; Exhibit 47). On

January 24, 2019, Defendant sent a text message to Luzi stating that "today" he sent $45,000 to

the "bank in Australia which is the actual owner of the particular cargo ship . . . we are renting

out of Costa Rica" (Tr. III at 96; Exhibit 47). The United Bank records showed the failure of an

attempted wire in the amount of $45,000 on that date, January 24, 2019 (Tr. III at 97, 98; Exhibit

47). Five days later, Trepp's daughter withdrew $45,000 in cash from the United Bank account



                                                       13
           Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 14 of 32




that she held jointly with her father (Tr. III at 98; Exhibit 47). Based on Defendant's text

message to Luzi indicating that the ship cost $45,000, Defendant's January 24, 2019 message that

"he" paid the purported Australian ship owner $45,000, United Bank's attempted wire of that

amount of money on that same date, and Defendant's testimony that Trepp paid for the entire

ship (Tr. I at 140; Tr. III at 92-99; Exhibit 47), I find that the $45,000 in cash that originated

from Trepp's trust's TD Ameritrade account was used to pay for the purported cargo ship that

was supposed to transport Marck's inheritance from Costa Rica to Boston.

       The records of Trepp's trust and bank accounts showed that the total funds in the accounts

decreased from approximately $350,000 in the third quarter of 2017 to approximately $120,000

in the first quarter of 2019 for a total reduction of approximately $230,000 (Tr. III at 85). Trepp

received nothing in return for the funds that were directed to the Turkish deal (Tr. II at 18; Tr. III

at 115).

       F.       Defendant's Disclosures Concerning the Turkish Investment

       At trial, Defendant acknowledged that the Turkish investment was "[n]ot just speculative,

it was extremely high risk" (Tr. II at 62). I do not credit Defendant's testimony that he "made

sure" his friends who invested in the Turkish deal, including Trepp, understood the extent of the

risk (Tr. II at 62). That representation is inconsistent with Defendant's January 18, 2019 text

message to Luzi in which Defendant requested $15,000 for the "Costa Rican cargo company"

ship (Tr. II at 50-51; Exhibit 34). Defendant indicated that Luzi would receive a "125%" rate of

return on his investment and "the risk is 0" (Tr. II at 53; Exhibit 34). In addition, contrary to

Defendant's trial testimony, I credit Luzi's testimony that Defendant did not disclose to Trepp the

potential risks that the Turkish investment posed during a meeting attended by Defendant, Trepp,

and Luzi (Tr. II at 67; Tr. III at 10). I also do not credit Defendant's testimony that Trepp's initial



                                                      14
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 15 of 32




investment in the Turkish deal was prompted by their mutual friend Luzi's investment because

Defendant began directing Trepp's money to Turkey in January 2018, whereas Luzi did not

contribute money to the Turkish deal until August 2018 (Tr. II at 61; Tr. III at 8, 81).

       As to the rates of return that Defendant guaranteed Greeley and Trepp on their

investments in the Turkish deal, Defendant testified that he did not make any representations (Tr.

II at 44, 54). Rather, he was a mere conduit for Marck's promises that Greeley would receive

100 or 125 percent interest on his "loan" to her and she would pay Trepp $330,000 if she

received her inheritance (Tr. II at 45-46, 55, 56-58). In light of Defendant's personal reasons for

inducing Greeley and Trepp to continue meeting the Turkish parties' demands for money and his

interest in escaping liability for violating the Advisers Act, I do not credit Defendant's denial that

he quoted high rates of return to Greeley and Trepp on the so-called Turkish investment.

       G.      Defendant's Disclosures Concerning his Compliance with Laws and Policies

       Heather Johnson, an Ausdal Compliance Officer, visited Defendant on September 7,

2018 for an audit (Tr. I at 102-03). The questionnaire that Defendant completed prior to the

audit focused on whether he had complied with the laws and Ausdal's policies governing his

position as a registered investment adviser and included questions aimed at determining if he had

engaged in any activities that created a conflict between his clients' interests and his personal

interests (Tr. I at 102, 105-08, 110; Exhibit 4). Defendant indicated that he had never combined

his personal funds with his clients' funds and had never loaned money to anyone outside his

immediate family (Tr. I at 105-07; Exhibit 4 at 4, 5). Defendant did not disclose that he

borrowed $18,000 from Judy Bordenuk, the daughter of his long-standing advisory clients, in

early 2018, because the Turkish parties were demanding more money, he had depleted his

personal funds, and Greeley's contributions to the Turkish investment were dwindling (Tr. I at



                                                     15
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 16 of 32




106, 165-66; Tr. II at 65-66; Tr. III at 81; Exhibit 4 at 5). As to whether Defendant participated

in any outside business activities, Defendant stated that he sold outside insurance products (Tr. I

at 108-09; Exhibit 4 at 3). He did not report the Turkish investment (Tr. I at 109; Exhibit 4).

        After the SEC was notified that Defendant was transferring funds overseas, its examiners

conducted an audit of Defendant in March 2019 to determine whether or not he had breached his

fiduciary duty to his clients (Tr. I at 87-88). Defendant reported that, since 2016, he had sent

$10,000 to his girlfriend or fiancée in Turkey for her son's surgery and for legal fees that would

enable her to obtain access to her inheritance, which he would manage (Tr. I at 92). He further

indicated that only two of his advisory clients had been involved with the Turkish deal (Tr. I at

92-93). Defendant told the SEC that Greeley sent money to Turkey and that Bordenuk loaned

Defendant money for the Turkish investment (Tr. I at 92-93). Defendant told the SEC examiners

that he would re-pay both clients when he received Marck's assets (Tr. I at 92-93). Defendant

did not mention Trepp's investments (Tr. I at 93).

        Ausdal's Chief Compliance Officer, Nathan Westcomb, and Defendant's supervisor,

DeVita, discussed the Turkish arrangement with Defendant in early 2019 when they learned that

the SEC was going to audit him (Tr. I at 8, 33-34, 43). Defendant indicated that Ausdal "may

not be happy" with his activities and disclosed to Ausdal for the first time that he and his clients

had sent money to Turkey (Tr. I at 43-44, 78). I do not credit Defendant's claim that he disclosed

the Turkish investment to DeVita during a recorded conversation in 2017 (Dkt. No. 64 at 15; Tr.

I at 72, 78, 79).

        Defendant provided more details to Westcomb and DeVita a few days after his initial

disclosure in early 2019 (Tr. I at 45). Defendant described how he first became involved with

Marck and her inheritance and indicated that he wired money to Turkey from his personal bank



                                                     16
           Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 17 of 32




account (Tr. I at 46). He expected to receive a percentage return on his investment after Marck's

funds were transferred to the United States (Tr. I at 46). Ausdal personnel determined that

Defendant's Turkish investment constituted an outside business activity which Defendant was

required to disclose to the firm (Tr. I at 47-48). Because Defendant failed to disclose the Turkish

deal, Ausdal terminated Defendant's association with the firm in April 2019 (Tr. I at 47, 85, 143-

44).

          IV.     CONCLUSIONS OF LAW

          The SEC alleges that Defendant violated Section 206(1) and Section 206(2) of the

Advisers Act. 2 To establish a violation of Section 206(1), the SEC was required to prove by a

preponderance of the evidence that the defendant: (A) was an investment adviser; (B) utilized

the mails or any means or instrumentality of interstate commerce; (C) "employ[ed] any device,

scheme, or artifice to defraud any client or prospective client;" and (D) acted with scienter. 15

U.S.C. § 80b-6(1). See SEC v. Capital Gains Research Bureau, Inc., 375 U.S. 180, 200-01

(1963); Steadman v. SEC, 603 F.2d 1126, 1133-34 (5th Cir. 1979); SEC v. Rashid, 17-cv-8223

(PKC), 2020 WL 5658665, at *2 (S.D.N.Y. Sept. 23, 2020), appeal docketed, No. 20-4080 (2d

Cir. Dec. 7, 2020). To establish a Section 206(2) violation, in addition to proving that (A) the




2
    In pertinent part, Section 206 says:

          It shall be unlawful for any investment adviser by use of the mails or any means or
          instrumentality of interstate commerce, directly or indirectly –

          (1) to employ any device, scheme, or artifice to defraud any client or prospective client;

          (2) to engage in any transaction, practice, or course of business which operates as a fraud
          or deceit upon any client or prospective client; . . .

15 U.S.C. § 80b-6.


                                                      17
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 18 of 32




defendant was an investment adviser who (B) utilized the mails or any means or instrumentality

of interstate commerce, the SEC was also required to prove that the defendant (C) "engage[d] in

any transaction, practice, or course of business which operate[d] as a fraud or deceit upon any

client or prospective client;" and (D) was negligent. 15 U.S.C. § 80b-6(2). See Rashid, 2020

WL 5658665, at *2 ("A defendant may be liable under section 206(2) based on proof of

negligence."). "The SEC has the burden of proof on each claim and must prove each element of

Section 206(1) and 206(2) by a preponderance of the evidence." SEC v. Bolla, 401 F. Supp. 2d

43, 65 (D.D.C. 2005).

       A.      Defendant was an "Investment Adviser" under the Advisers Act.

       Section 202(a)(11) defines "[i]nvestment adviser" as "any person who, for compensation,

engages in the business of advising others either directly or indirectly through publications or

writings, as to the value of securities or as to the advisability of investing in, purchasing, or

selling securities . . . ." 15 U.S.C. § 80b–2(a)(11). There is no dispute that Defendant was an

"investment adviser" under the Advisers Act from at least 2016 to when he was discharged by

Ausdal in April 2019.

       B.      Defendant used the Mails or an Instrumentality of Interstate Commerce

       The Act defines "interstate commerce" as "trade, commerce, transportation, or

communication among the several States, or between any foreign country and any State, or

between any State and any place or ship outside thereof." 15 U.S.C. § 80b-2(10). By sending

funds to Turkey via wire transfers and by sending cash to third-parties selected by Morgan via

FedEx and UPS, Defendant used the mails or "interstate commerce" under the Act (Tr. II at 8;

Tr. III at 75-80). See SEC v. Neman, No. CV 12-03142-BRO (PLAx), 2015 WL 12745802, at *9




                                                      18
         Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 19 of 32




(C.D. Cal. Dec. 8, 2015) ("Defendants used interstate commerce, specifically by using wire

communications and commercial carriers operating in interstate commerce, to effectuate fraud.").

        C.       Defendant Breached his Fiduciary Duty to his Clients

        The Advisers Act aims to "prevent fraudulent practices by investment advisers." Capital

Gains Research Bureau, Inc., 375 U.S. at 195. To accomplish that purpose, Section 206(1) and

Section 206(2) "set '"federal fiduciary standards" to govern the conduct of investment advisers'

and impose 'enforceable fiduciary obligations' on those advisers." SEC v. Penn, 225 F. Supp. 3d

225, 236 (S.D.N.Y. 2016) (quoting Transamerica Mortg. Advisors, Inc. (TAMA) v. Lewis, 444

U.S. 11, 17 (1979)). "Section 206 of the Advisers Act establishes a statutory fiduciary duty for

investment advisers to act for the benefit of their clients, requiring advisers to exercise the utmost

good faith in dealing with clients, to disclose all material facts, and to employ reasonable care to

avoid misleading clients." SEC v. Moran, 922 F. Supp. 867, 895-96 (S.D.N.Y. 1996) (citing

TAMA, 444 U.S. at 17). See SEC v. Tambone, 550 F.3d 106, 146 (1st Cir. 2008), reh'g en banc

granted, opinion withdrawn, 573 F.3d 54 (1st Cir. 2009), opinion reinstated in part on reh'g, 597

F.3d 436 (1st Cir. 2010) ("Section 206 imposes a fiduciary duty on investment advisers to act at

all times in the best interest of . . . investors . . . .").

                 1.       Defendant breached his fiduciary duty by failing to disclose
                          material facts, including his conflict of interest.

        The Advisers Act's prohibitions on using a "device, scheme, or artifice to defraud

clients," 15 U.S.C. § 80b-6(1), and from conducting a "transaction, practice, or course of

business which operates as a fraud or deceit upon any client," 15 U.S.C. § 80b-6(2), also prohibit

an investment adviser from making misstatements and omitting disclosures of material facts to

investors. See Tambone, 550 F.3d at 146 (Section 206 imposes a fiduciary obligation that

includes "an obligation to provide 'full and fair disclosure of all material facts' to investors . . . .")

                                                               19
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 20 of 32




(quoting Capital Gains Research Bureau, Inc., 375 U.S. at 191, 194, 200-01); SEC v. Blavin, 760

F.2d 706, 711 (6th Cir. 1985) (material "false and misleading statements" were actionable under

Section 206); Penn, 225 F. Supp. 3d at 237 ("Section 206's bar on schemes and artifices to

defraud also prohibits non-disclosure of material information by an investment adviser.") A

misstated or nondisclosed fact is material "if there is a substantial likelihood that [it] would affect

the behavior of a reasonable investor." SEC v. Ficken, 546 F.3d 45, 47 (1st Cir. 2008).

        Defendant failed to disclose material information concerning his interest in the Turkish

deal. The Advisers Act "reflects . . . a congressional intent to eliminate, or at least to expose, all

conflicts of interest which might incline a[n] investment adviser – consciously or unconsciously

– to render advice which was not disinterested." Capital Gains Research Bureau, Inc., 375 U.S.

at 191-92. Defendant sent funds to Turkey in 2016 because he had a personal financial interest

in increasing his income by managing Marck’s $6 million inheritance and because he developed

a romantic interest in Marck (Tr. I at 120-21, 126-27; Tr. II at 38). Defendant did not approach

Greeley or Trepp in 2016 (Tr. I at 165). He turned to them in 2017 and 2018, respectively, when

he had depleted his financial resources and could no longer meet the Turkish parties' continued

demands for money to secure Marck's inheritance and presence in the United States (Tr. I at 165;

Tr. II at 36; Tr. III at 52, 53). Defendant's financial and personal stake in the Turkish deal was

incompatible with his duty to give disinterested investment advice to Greeley and Trepp and

constituted a conflict of interest.

        To prove that Defendant breached his fiduciary duty by failing to reveal his self-interest

in obtaining funds for the Turkish deal, "the SEC [was required to] establish that (1) the

information in question was material, (2) Defendant[] had a duty to disclose the information, and

(3) Defendant[] either omitted the information or misstated the information when making a



                                                      20
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 21 of 32




disclosure." Bolla, 401 F. Supp. 2d at 68. The SEC sustained its burden. First, it is well-settled

that potential conflicts of interest are material facts that investors would consider important in

making investment decisions. See Vernazza v. SEC, 327 F.3d 851, 859 (9th Cir. 2003) (citing

Capital Gains Research Bureau, Inc., 375 U.S. at 180, 201); SEC v. Westport Capital Mkts. LLC,

408 F. Supp. 3d 93, 104-05 (D. Conn. 2019). Second, investment advisers have an affirmative

duty to disclose conflicts of interest to their clients. "'[F]ailure by an investment adviser to

disclose potential conflicts of interest to [his] clients constitutes fraud within the meaning of

Sections 206(1) and (2).'" Robare Grp. LTD v. SEC, 922 F.3d 468, 472 (D.C. Cir. 2019)

(quoting Fundamental Portfolio Advisors, Inc., Investment Advisers Act Release No. 2146, 2003

WL 21658248, at *15 & n.54 (July 15, 2003)). See Belmont v. MB Inv. Partners, Inc., 708 F.3d

470, 503 (3d Cir. 2013) ("Under the 'best interest' test, an adviser may benefit from a transaction

recommended to a client if, and only if, that benefit and all related details of the transaction are

fully disclosed.") (citing Capital Gains Research Bureau, Inc., 375 U.S. at 191-92); SEC v. Wall

St. Pub. Inst., Inc., 591 F. Supp. 1070, 1084 (D.D.C. 1984), rev'd on other grounds after remand

by 851 F.2d 365 (D.C. Cir. 1988) ("failure to disclose an economic self-interest constitutes a

breach of the adviser's fiduciary duty in violation of section 206 of the Adviser's Act.") (citing

Capital Gains Research Bureau, 375 U.S. at 196). Finally, the SEC proved that Defendant

neglected to disclose his interest before Greeley began sending money to Turkey in January 2017

and before Defendant started directing Trepp's trust funds to Turkish parties in January 2018.

From Greeley's testimony that he "didn't think" Defendant involved him in the Turkish

investment for reasons of personal interest, it is fair to infer that Defendant failed to disclose his

personal financial interest when he advised Greeley about the Turkish deal (Tr. II at 111).

Further, Defendant essentially admitted that he concealed his romantic interest in Marck until



                                                      21
            Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 22 of 32




Greeley, Trepp, and Luzi "confronted" him in 2018 or 2019 (Tr. II at 38-39). Consequently, the

SEC proved by a preponderance of the evidence that Defendant's nondisclosure of his personal

interest in the Turkish deal constituted a breach of his fiduciary obligations under Section 206(1)

and Section 206(2). See Tambone, 550 F.3d at 146 (complaint that alleged that the defendant

"failed to satisfy its fiduciary obligations by placing its own interests above those of the funds

and their investors" sufficiently pled a violation of the Advisers Act); Penn, 225 F. Supp. 3d at

237 (defendant's "non-disclosure and outright misstatements breached his [fiduciary] duties . . .

."); Bolla, 401 F. Supp. 2d at 68 (investment adviser, who wanted to increase his client base and

profits, breached his fiduciary duty by making material misstatements or omissions of material

facts to the firm's clients and prospective clients who the adviser targeted as his prospective

clients).

        Defendant, who was Greeley's and Trepp's sole source of information about the Turkish

investment, also concealed unambiguous scam warnings from two banks (Tr. I at 124-25; Tr. II

at 71-73, 76; Tr. III at 15-16, 71-80). A prospective investor would undoubtedly have

considered that undisclosed information material. See Basic Inc. v. Levinson, 485 U.S. 224, 231-

32 (1988) ("to fulfill the materiality requirement, 'there must be a substantial likelihood that the

disclosure of the omitted fact would have been viewed by the reasonable investor as having

significantly altered the 'total mix' of information made available.'") (quoting TSC Indus., Inc. v.

Northway, Inc., 426 U.S. 438, 449 (1976)). As Greeley's and Trepp's investment adviser,

Section 206 obligated Defendant to "'full[y] and fair[ly] disclose . . . all material facts'" and

"'employ reasonable care to avoid misleading his clients.'" Capital Gains Research Bureau, Inc.,

375 U.S. at 194 (citations and footnotes omitted). The credible testimony indicates that




                                                      22
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 23 of 32




Defendant did not disclose the banks' warnings to Greeley and Trepp and, consequently, the SEC

proved that Defendant breached his duty to disclose that material information.

               2. Defendant breached his fiduciary duty of care.

       There were multiple red flags that should have alerted Defendant to the likelihood that

the Turkish investment was a scam. He nonetheless solicited Greeley's and Trepp's significant

investments in the deal. Defendant's failure to investigate the legitimacy of the Turkish

investment was a breach of his fiduciary duty to exercise due care. See SEC v. Dain Rauscher,

Inc., 254 F.3d 852, 858 (9th Cir. 2001) (defendant, a "securities professional," "had a duty to

make an investigation that would provide him with a reasonable basis for a belief that the key

representations in the statements provided to the investors were truthful and complete."); Hanly

v. SEC, 415 F.2d 589, 596 (2d Cir. 1969) (under the Securities Exchange Act, a broker "cannot

deliberately ignore that which he has a duty to know and recklessly state facts about matters of

which he is ignorant."); 3 see also Commission Interpretation Regarding Standard Of Conduct

For Investment Advisers, Investment Advisers Act Release No. 5248, 2019 WL 3779889, at *6

(June 5, 2019) (hereinafter "Standard of Conduct Release").

       Instead of conducting due diligence to determine whether there was a reasonable basis for

Greeley and Trepp to provide funds to the Turkish deal, Defendant relied on "soul searching"

and his "instincts" when recommending the Turkish investment to his clients (Tr. I at 168, 169).

Defendant did not ask for the names of the two men who first approached him in Newport (Tr. II

at 7). He never spoke to or met his main contacts in Turkey (Tr. I at 174, 176, 177, 179). He




3
 Although the defendants in Dain Rauscher, Inc. and Hanley were charged with violations of §
10(b) of the Securities Exchange Act, 15 U.S.C. § 78j(b), the provisions of that statute and the
Advisers Act are "'substantially similar.'" Penn, 225 F. Supp. 3d at 237 (quoting TAMA, Inc.,
444 U.S. at 25 n.1 (White, J., dissenting)).
                                                    23
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 24 of 32




took no steps to ensure that "Marck" with whom he was communicating by email, was who she

represented herself to be (Tr. I at 175). An internet search would have revealed that the

supposed power of attorney from the Turkish "High Court of Justice" was issued by a court that

does not exist (Tr. II at 25). Defendant failed to conduct internet searches on Morgan and

Longman notwithstanding the irregularities that appeared in their e-mail communications (Tr. II

at 14-15, 18-19). If he had inquired, Defendant would have found that the names Morgan used

were associated with a scam, that Longman was not using the e-mail suffix of AKBank's

employees, and that AKBank did not have branches at the addresses that appeared on Longman's

e-mail messages (Tr. II at 14, 15, 20, 24). As proof of Marck's inheritance, Defendant relied on a

purported AKBank account statement that was signed by "Woodrow Wilson," the twenty-eighth

president of the United States (Exhibit 53 at 2). In addition, Defendant ignored Berkshire Bank's

and Bank of America's warnings of a scam (Tr. II at 71, 72-73; Tr. III at 15-16). If those

irregularities were not sufficient to alert Defendant that the Turkish deal was a scam, the repeated

and escalating requests for financing to transport the $6 million in cash, coupled with the fanciful

explanations for repeated delays, should have set off alarms (Tr. I at 127-42). Defendant

violated his fiduciary duties to his clients by failing to conduct due diligence before Greeley

contributed approximately $125,000 and Trepp provided at least $45,000 for the purported

voyage (Tr. I at 131, 140). See Basking Planning Consultants, Ltd., Investment Advisers Act

Release No. 1297, 1991 WL 288638, at *1 (Dec. 19, 1991) (adviser violated the Advisers Act by

recommending that clients invest in a Ponzi scheme without first conducting adequate due

diligence); Alfred C. Rizzo, Investment Adviser's Act Release No. 897, 1984 WL 470013, at *3

(Jan. 11, 1984) (investment adviser violated the Advisers Act by failing to investigate "incredible

claims" made by the issuer of securities).



                                                    24
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 25 of 32




       Defendant took unfair advantage of Trepp's circumstances and breached his fiduciary

duty of care. An investment adviser's duty of care includes the duty to provide investment

advice that is in the client's best interest. See Standard of Conduct Release, 2019 WL 3779889,

at *4. In order to provide appropriate advice, an investment adviser "must have a reasonable

understanding of the client's objectives." Id. To gain an understanding of the client's objectives,

at a minimum, the investment adviser should "make a reasonable inquiry into the client's

financial situation, level of financial sophistication, investment experience, and financial goals,"

which are referred to as the client's "investment profile." Id. at *5. When determining the

suitability of an investment for a client, the adviser should consider whether the recommended

investment falls within the client's risk tolerance. Id. at *4, *5.

       Defendant understood Trepp's investment profile but ignored it when directing Trepp's

funds to Turkey. The Trepp Family Trust was established to preserve assets for Trepp's modest

living expenses and for Trepp's daughter and minor grandson (Exhibit 24). As a trustee,

Defendant had access to the trust's assets (Tr. I at 34). Although Defendant acknowledged that

Trepp was of diminished capacity and that the investment in Turkey was "extremely high risk"

(Tr. II at 62; Exhibit 4 at 3), Defendant took advantage of Trepp's compromised status, violated

his fiduciary obligations as a trustee of the Trepp Family Trust, and disregarded the trust's

moderate risk tolerance. These actions harmed Trepp (and other members of his family) and

violated the Advisers Act. See Maria T. Giesige, SEC Release No. 359, 2008 WL 4489677, at

*26 (Oct. 7, 2008) ("The evidence is overwhelming that Giesige breached the fiduciary duty she

owed to her investment adviser clients, almost all of whom were people of moderate means who

are fairly conservative in their level of risk tolerance," by investing their funds in what she

acknowledged was a "substantially risky investment" and by misrepresenting the degree of risk);



                                                      25
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 26 of 32




Phillip A. Lehman, Investment Advisers Act Release No. 1831, 1999 SEC LEXIS 1927, at *7-8

(Sept. 22, 1999) (the adviser's investment recommendation was unsuitable "in light of the

conservative nature of the investor's IRA account" and the investor's age); George E. Brooks &

Assoc., Inc., Investment Adviser's Act Release No. 40329, 1998 WL 479756, at *4-5, 6 (Aug. 17,

1998) (adviser, who had "complete discretion" over the accounts of elderly clients with little

investment experience and conservative investment objectives, violated Sections 206(1) and (2)

by investing in "speculative high-risk stocks" without "informing [the clients] of the risks

involved in the transactions.").

               3.      Defendant's Arguments

       Defendant contends that the SEC has failed to prove he breached his fiduciary duty in his

role as investment adviser. He asserts that he disclosed the risks of the Turkish investment to

Greely and Trepp (and Luzi), that Greeley, Trepp, Luzi, and he were close friends of very

longstanding, that, as friends, Greeley and Trepp were free to choose to participate in the Turkish

deal, and that they did so with their eyes open to the risk (and potential reward). Finally, he

argues that he did not charge management fees and did not make money from his friends’

investments in the Turkish deal.

       Plaintiff’s contentions ignore the following facts. First, from the outset, he had a strong

financial interest in the Turkish deal because of the money he expected to earn by managing

Marck's supposed inheritance (Tr. I at 46, 126-27, 145, 155). Second, Defendant cannot divorce

himself from his role as investment adviser just because he had known Greeley and Trepp for

many years. Greely trusted Defendant to make recommendations that were in Greeley’s best

interests (Tr. II at 120). Defendant gave Greeley information about the Turkish deal that was

"enough to convince [him] that it was a reasonable situation" (Tr. II at 112). Greeley used



                                                     26
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 27 of 32




money from his investment advisory account to fund some of his contributions to the Turkish

deal (Tr. III at 62-67; Exhibits 17, 19). On these facts, Defendant's claim that he was not

functioning as an investment adviser to Greely is untenable.

       Defendant’s conduct vis-à-vis Trepp is particularly reprehensible. The evidence was that

Defendant viewed Trepp as disabled and limited in his ability to understand financial matters

(Tr. II at 59, 78; Exhibit 4 at 3). Defendant knew that Trepp needed the money in the Trepp

Family Trust to cover his modest living expenses (Exhibit 24). Defendant's role as trustee of the

Trepp Family Trust enabled him to move money out of the trust's investment account (Tr. I at

34). He abused that position. Defendant did not disclose the banks' fraud warnings to Greeley or

Trepp, nor did he do the necessary due diligence before he caused his good friends, who were

also his investment advisory clients, to invest hundreds of thousands of dollars in a deal that had

all of the hallmarks of an obvious scam.

       In sum, Defendant's contentions do not stand up to scrutiny or counter the SEC's

convincing evidence that Defendant breached his fiduciary duty to Greeley and Trepp.

       D.      Defendant Acted with the Required State of Mind to Find Violations of Section
               206(1) and Section 206(2).

       As previously noted, Sections 206 (1) and (2) of the Advisers Act differ only as to the

state of mind required for finding liability. A violation of Section 206(1) requires a

determination that the adviser acted with scienter, while proof of "simple negligence" satisfies

Section 206(2). Robare Grp., Ltd., 922 F.3d at 472. See Rashid, 2020 WL 5658665, at *2. The

evidence adduced at trial proved by a preponderance of the evidence that Defendant acted with

scienter and that he was negligent.

               1.      Defendant acted with scienter.




                                                    27
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 28 of 32




       "Scienter is 'a mental state embracing intent to deceive, manipulate, or defraud.'" ZPR

Inv. Mgmt. Inc. v. SEC, 861 F.3d 1239, 1252 (11th Cir. 2017) (quoting Matrixx Initiatives, Inc. v.

Siracusano, 563 U.S. 27, 48 (2011) (quotation omitted)). "'[F]acts giving rise to a "strong

inference" of fraudulent intent'" are sufficient to prove scienter. SEC. v. Gruss, 859 F. Supp. 2d

653, 669 (S.D.N.Y. 2012) (quoting Breard v. Sachnoff & Weaver, Ltd., 941 F.2d 142, 144 (2d

Cir. 1991)). "The requisite 'strong inference' may be established '(a) by . . . facts to show that

defendant[] had both motive and opportunity to commit fraud, or (b) by . . . facts that constitute

strong circumstantial evidence of conscious misbehavior or recklessness.'" Id. (quoting Kalnit v.

Eichler, 264 F.3d 131, 139 (2d Cir. 2001)). See SEC v. EagleEye Asset Mgmt. LLC, 975 F.

Supp. 2d 151, 158 (D. Mass. 2013) ("To prove scienter, a plaintiff must show 'either a conscious

intent to defraud or a high degree of recklessness.'") (quoting Ficken, 546 F.3d at 47 (internal

quotation marks omitted)).

       The kind of recklessness required, however, is not merely a heightened form of
       ordinary negligence; it is an "extreme departure from the standards of ordinary
       care, . . . which presents a danger of misleading [clients] that is either known to
       the defendant or is so obvious that the actor must have been aware of it."

SEC v. Steadman, 967 F.2d 636, 641–42 (D.C. Cir. 1992) (quoting Sundstrand Corp. v. Sun

Chemical Corp., 553 F.2d 1033, 1045 (7th Cir. 1977)). See Ficken, 546 F.3d at 47-48 (same).

"In other words, it is 'a lesser form of intent.'" Steadman, 967 F.2d at 642 (quoting Sanders v.

John Nuveen & Co., 554 F.2d 790, 793 (7th Cir. 1977)). See Wall St. Pub. Inst., Inc., 591 F.

Supp. 1084 ("As the courts have noted, the terms 'knowing' and 'intentional' are not synonymous:

'Use of the word "knowing" implies conduct which is somewhat less directed and focused than

"intentional" activity which commonly is characterized by a specific mental state whose animus

is to bring about a particular result.'") (quoting Rolf v. Blyth, Eastman Dillon & Co., 570 F.2d 38,

45 (2d Cir. 1978)).

                                                     28
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 29 of 32




        First, although the SEC is not required to prove motive, if there is evidence of motive, it

can establish actual intent. See SEC v. Life Wealth Mgmt., Inc., CV 10-4769 RSWL (MANx),

2012 WL 12919299, at *6 (C.D. Cal. Nov. 9, 2012). "Motive to commit fraud entails '"concrete

benefits that could be realized by one or more of the false statements and wrongful

nondisclosures alleged."'" In re Rsrv. Fund Sec. & Derivative Litig., 732 F. Supp. 2d 310, 319–

20 (S.D.N.Y. 2010) (quoting Novak v. Kasaks, 216 F.3d 300, 307 (2d Cir. 2000)).

        There is evidence of motive and actual intent here. When Defendant's money ran out, he

turned to Greeley and Trepp to continue meeting the demands for the money that was

purportedly needed to bring Marck and her inheritance to the United States (Tr. II at 15, 36-37,

108; Tr. III at 52, 53; Exhibits 11, 51). Defendant expected to profit personally from the

opportunity to manage Marck’s inheritance (Tr. I at 126-27, 145). He also had a romantic

interest in her (Tr. I at 120-21; Tr. II at 38). The prospect of "personal financial gain . . .

weigh[s] heavily in favor of a scienter inference." Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 325 (2007). See SEC v. RRBB Asset Mgmt., LLC, Civ. No. 20-12523 (KM)

(ESK), 2021 WL 3047081, at *5 (D.N.J. July 20, 2021) ("management fees can be a sufficient

motive [to satisfy the scienter element of Section 206(1)] if the defendant has a 'unique incentive'

to obtain them or 'a personal financial stake.'") (quoting In re Reserve Fund Sec. & Derivative

Litig., 732 F. Supp. 2d at 321). In Defendant's communications with Greeley, he exaggerated the

amount of money he had personally spent on the Turkish deal by approximately $150,000 in

order to induce Greeley's investment (Tr. II at 42; Tr. III at 40). That misrepresentation is

additional evidence of Defendant's conscious intent to defraud.

        Next, the Turkish deal had such obvious hallmarks of a scam that Defendant, with four

decades of experience as an investment adviser, was reckless in failing to question it and in



                                                       29
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 30 of 32




inducing Greeley and Trepp to invest. Recklessness can be inferred from evidence that the

defendant "'failed to review or check information that [he] had a duty to monitor, or ignored

obvious signs of fraud.'" SEC v. Lowy, 396 F. Supp. 2d 225, 243 (E.D.N.Y. 2003) (quoting

Novak, 216 F.3d at 308). See SEC v. Milan Grp., Inc., 962 F. Supp. 2d 182, 196 (D.D.C. 2013),

aff'd in part, vacated in part, remanded, 595 F. App'x 2 (D.C. Cir. 2015) ("'An egregious refusal

to see the obvious, or to investigate the doubtful, may . . . give rise to an inference of . . .

recklessness.'") (alterations in original) (quoting Chill v. Gen. Elec. Co., 101 F.3d 263, 269 (3d

Cir. 1996)). The evidence on this point includes Defendant's failure to accept, investigate, or

pass along the banks' scam warnings, and his failure to conduct any due diligence into an

obviously suspicious deal. He was reckless by failing to conduct "any meaningful independent

investigation to confirm the truth of [his] representations" that persuaded Greeley and Trepp to

invest. Gebhart v. SEC, 595 F.3d 1034, 1044 (9th Cir. 2010).

        In addition, Defendant's "extreme recklessness" can be inferred from his knowledge of

Trepp's personal situation and limited risk tolerance. By any measure, it was reckless to use

Trepp Family Trust funds for the Turkish deal. See SEC v. Persaud, No. 6:12-cv-932-Orl-

28GJK, 2013 WL 6478800, at *6 (M.D. Fla. Dec. 10, 2013) ("These actions constitute an

'extreme departure from the standards of ordinary care,' and the danger of misleading [clients]

from these actions was 'so obvious' that [the defendant] must have known about it. [The

defendant] acted with scienter.") (citation omitted); Maria T. Giesige, 2008 WL 4489677, at *25

("Acting with scienter or with utter recklessness, Giesige advised clients to invest their funds,

including their retirement funds, in what she represented to them was a good investment with no

undue risk. However, Giesige lied to her clients, because, as she testified, she considered

Carolina Development to be a substantially risky investment.").



                                                       30
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 31 of 32




        Finally, Defendant's attempts to conceal his clients' investments in the Turkish deal

"support a strong inference of scienter." In re Galena Biopharma, Inc. Sec. Litig., 117 F. Supp.

3d 1145, 1166 (D. Or. 2015). Defendant tried to hide his wrongdoing by disguising his use of

Trepp Family Trust funds when he funneled them to the Turkish deal through private bank

accounts, by failing to disclose his involvement in the Turkish deal to Heather Johnson of

Ausdal, by misrepresenting to the SEC the amount he had sent to Turkey, and by failing to

disclose to the SEC that Trepp invested in the Turkish deal (Tr. I at 92, 93, 109; Tr. III at 108-

15). See Nathanson v. Polycom, Inc., 87 F. Supp. 3d 966, 979–80 (N.D. Cal. 2015) (defendant's

attempts to hide his fraudulent conduct was evidence of scienter); SEC v. Falor, No. 1:09-CV-

5644, 2010 WL 3385510, at *3 (N.D. Ill. Aug. 19, 2010) (the defendant's "guilty knowledge is

confirmed by his alleged attempt to 'cover-up' the fraud . . . ."); In re Nature's Sunshine Prods.

Sec. Litig., 486 F. Supp. 2d 1301, 1310 (D. Utah 2007) ("Evidence that a defendant has taken

steps to cover-up a misdeed is strong proof of scienter."). Cf. Malouf v. SEC, 933 F.3d 1248,

1263 (10th Cir. 2019) (upholding SEC's finding of scienter under Section 206(1) based on the

defendant's failure to disclose a conflict of interest).

                2.      Defendant acted with negligence.

        To the extent Defendant lacked guilty knowledge, his actions were negligent as required

for finding a violation of Section 206(2).

        Negligence is the failure to exercise ordinary care. Bolla, 401 F. Supp. 2d at 72.
        Phrased differently, negligence is the failure to use the "degree of care that a
        reasonably careful person would use under like circumstances." In re Reserve
        Fund Sec. & Derivative Litig., [Nos. 09 MD.2011(PGG), 09 Civ. 4346(PGG),]
        2013 WL 5432334, at *12 n.7 [(S.D.N.Y. Sept. 30, 2013)]. That means a person
        may be negligent by doing what no reasonable person would do, or by not doing
        what every reasonable person would do. Id.




                                                       31
        Case 3:19-cv-11735-KAR Document 66 Filed 09/15/21 Page 32 of 32




SEC v. Nutmeg Grp., LLC, 162 F. Supp. 3d 754, 775 (N.D. Ill. 2016). Under that standard, "a

violation of the Advisers Act may be established by showing that a defendant 'should have' acted

differently." Id. (quoting Steadman, 967 F.2d at 643); see also Moran, 922 F. Supp. at 897–98.

       The SEC sustained its burden to prove that Defendant was negligent by failing to

"employ reasonable care to avoid misleading his clients." Capital Gains Research Bureau, 375

U.S. at 194. He failed to heed or investigate the banks' warnings of a scam, conduct any

investigation into Marck, Morgan, Longman, and other individuals to whom money was sent

notwithstanding the irregularities in the e-mail communications and the failure of the Turkish

parties to provide any return on his investment, inform Greeley and Trepp of his conflict of

interest, or to refrain from using Trepp's funds when he knew that the Turkish investment was

speculative and contrary to Trepp's investment profile. In addition, Defendant violated Ausdal's

policies and procedures and Code of Ethics by concealing his involvement in the Turkish deal

and the concomitant conflict of interest from his supervisors at Ausdal. Defendant's failure to act

with the degree of care required of a reasonable financial adviser constitutes negligence under

Section 206(2). See Bolla, 401 F. Supp. 2d at 72.

       V.      CONCLUSION

       The SEC has proved by a preponderance of the evidence that Defendant violated Sections

206(1) and (2) of the Advisers Act. The parties are directed to appear for a status conference on

September 29, 2021 at 11:00 a.m. If that date and time are not convenient for the parties, they

are to confer and notify the Clerk's office of an alternative, mutually agreed-upon date and time.

       It is so ordered.

Dated: September 15, 2021                                    /s/ Katherine A. Robertson
                                                             KATHERINE A. ROBERTSON
                                                             U.S. MAGISTRATE JUDGE



                                                    32
